DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 8, 9 and 19-22 are objected to because of the following informalities:  
In claim 8, line 6, substitute “the second/source/drain” with --the second source/drain--.
In claim 8, line 7, substitute “the second/source/drain” with --the second source/drain--.
In claim 9, line 4, substitute “the first second edges” with --the first edges-- before “of the two channels.”
In claim 19, line 5, substitute “the second/source/drain” with --the second source/drain--.
In claim 20, line 7, add --nano sheet-- before “channels.”
In claim 21, line 6, substitute “the second/source/drain” with --the second source/drain--.
In claim 21, line 7, substitute “the second/source/drain” with --the second source/drain--.
In claim 22, line 9, add --nano sheet-- before “channels.”

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-5, 7 and 10-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. (US Pub. 2019/0103407; hereinafter “Kim”).
Kim discloses [Re claim 1] a memory device, comprising: a substrate 100 (page 2, paragraph 34); a bit line (CL1) (page 3, paragraph 41) laterally oriented (oriented to a direction D1) to be parallel to the substrate 100 (see fig. 5); a transistor (MCT) (page 2, paragraph 32) including two channels (CH) (page 2, paragraph 36) that are laterally oriented (oriented to a direction D2) from the bit line (CL1) (one channel exists where a first gate insulating layer GI1 and a second conductive line CL2 are surrounded, and another channel exists where a second gate insulating layer GI2 and a back-gate line BG are surrounded; see figs. 5 and 6A) and a word line (CL2, BG) that is vertically oriented (oriented to a direction D3) and surrounds the two channels (see figs. 5 and 6A); and a capacitor (DS) (page 3, paragraph 46) laterally oriented (oriented to the direction D2) from the transistor (MCT) (see figs. 5 and 6A).
Kim discloses [Re claim 3] wherein the two channels (CH) include a monocrystalline semiconductor material, a polycrystalline semiconductor material, an oxide semiconductor, or a metal compound (silicon; page 2, paragraph 36; silicon can be a monocrystalline).
Kim discloses [Re claim 4] wherein the two channels include monocrystalline silicon, polysilicon, silicon germanium, indium gallium zinc oxide (IGZO), MoS2 or WS2 (silicon; page 2, paragraph 36; silicon can be a monocrystalline).
Kim discloses [Re claim 5] further comprising: a first source/drain (SD1) (page 2, paragraph 37) between first edges (left edge) of the two channels (CH) and the bit line (CL1) (see figs. 3A and 6A); and a second source/drain (SD2) (page 2, paragraph 37) between second edges (right edge) of the two channels (CH) and the capacitor (DS) (see figs. 3A and 6A).
Kim discloses [Re claim 7] wherein the first source/drain (SD1) has an integrated source/drain structure (see fig. 3A) so that the first source/drain (SD1) is commonly coupled to the first edges (left edge) of the two channels (CH) (see figs. 3A and 6A), and wherein the second source/drain (SD2) has an integrated source/drain structure (see fig. 3A) so that the second source/drain (SD2) is commonly coupled to the second edges (right edge) of the two channels (CH) (see figs. 3A and 6A).
Kim discloses [Re claim 10] further comprising a gate dielectric layer (GI1, GI2) that surrounds the two channels (CH) (page 4, paragraph 61; see figs. 5-6B).
Kim discloses [Re claim 11] wherein the capacitor (DS) includes: a cylindrical storage node (EL1) (a pillar shape; page 2, paragraph 38) that is coupled to the two channels (CH) (page 2, paragraph 38; see fig. 6A) and laterally oriented (oriented to a direction D2); a dielectric layer (DL) (page 3, paragraph 45) over the cylindrical storage node (EL1) (see fig. 6A); and a plate node (EL2) (page 3, paragraph 46) over the dielectric layer (DL) (see fig. 6A).
Kim discloses [Re claim 12] wherein the word line includes a metal-based material (page 4, paragraph 51).
Kim discloses [Re claim 13] wherein the bit line includes a metal-based material (page 3, paragraph 41).

Allowable Subject Matter
Claims 2, 6, 8, 9 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Claim 2 recites the two channels include two nano sheets that are laterally oriented from the bit line.   
Claim 6 recites the second source/drain has a separated source/drain structure so that the second source/drain is separated into two parts which are respectively coupled to the second edges of the two channels.
Claim 8 recites the first source/drain has a separated source/drain structure so that the first source/drain is separated into two parts which are respectively coupled to the first edges of the two channels.
Claim 9 recites the first source/drain has a separated source/drain structure so that the first source/drain is separated into two parts which are respectively coupled to the first edges of the two channels, and wherein the second source/drain has a separated source/drain structure so that the second source/drain is separated into two parts which are respectively coupled to the second edges of the two channels.
Claim 14 recites the two channels include two nano wires that are laterally oriented from the bit line.
These features in combination with the other elements of the base claim are neither disclosed nor suggested by the prior art of record.
Claims 15-18 and 23-25 are allowed, and claims 19-22 will be allowed after overcoming the objections as shown above.
The following is an examiner’s statement of reasons for allowance: 
Claim 15 recites a transistor including two nano sheet channels that are laterally oriented from the bit line and a word line that is vertically oriented and surrounds the two nano sheet channels.
These features in combination with the other elements of the claim are neither disclosed nor suggested by the prior art of record.
Claims 16-25 depend from claim 15, so they are allowed or will be allowed for the same reason.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHEUNG LEE whose telephone number is (571)272-5977. The examiner can normally be reached 9 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVIENNE MONBLEAU can be reached on (571)272-1945. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHEUNG LEE/Primary Examiner, Art Unit 2826                                                                                                                                                                                                        November 16, 2022